Citation Nr: 0811084	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  06-19 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1968 to April 
1970, April 1973 to May 1978 and from November 1979 to 
January 1980.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2006 RO decision.  This case was 
remanded by the Board in October 2007 for a Travel Board 
hearing.  

In January 2008, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The Board also received additional medical evidence from the 
veteran at the January 2008 hearing consisting of a new VA 
audiological examination.  The new evidence was accompanied 
by a waiver of the veteran's right to initial consideration 
of the new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2007).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issue 
on appeal.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence shows that the veteran's 
service-connected hearing loss disability is, at its most 
severe, manifested by level VI hearing acuity in the right 
ear and level VII hearing acuity in the left ear.




CONCLUSION OF LAW

The criteria for the assignment of a 30 percent evaluation 
for bilateral hearing loss have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86, Diagnostic Code 
6100 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.


For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the VCAA duty to notify has not been satisfied because 
the October 2005 letter did not include notice that the 
veteran could submit medical or lay evidence to demonstrate 
the effect that worsening of his hearing loss had on his 
daily life.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran had actual knowledge of what was necessary to 
substantiate his claim.  The veteran testified in the January 
2008 hearing that his hearing loss affected his daily life.  
He indicated that is was difficult to hear conversations and 
depict words in a group setting.  He also testified that he 
could not hear his wife or other people while there was 
background noise, such as a television.  He also testified 
that when someone was standing behind him, it was difficulty 
to discern the words that were spoken.  He also submitted 
additional private hearing examinations in support of his 
claim.  The veteran also testified that the hearing aids 
increased volume, but not clarity.  He testified that he 
could not drive with the radio on and hear other cars around 
him.  The Board finds that based on the veteran's statements 
and his submission of additional evidence of the severity of 
his hearing loss, he had actual knowledge of what was 
required to substantiate his claim.  As such, the VCAA notice 
error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The Board further finds that 
the RO complied with its October 2007 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The appellant was afforded a 
VA medical examination in October 2006 and November 2007.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran contends that he is entitled to an increased 
evaluation for his service-connected bilateral hearing loss 
which is currently evaluated as 0 percent disabling.  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86.  The test results for the veteran's left  ear 
meet the numerical criteria for such a rating, however, a 
higher rating results when the veteran's hearing is evaluated 
under 38 C.F.R. § 4.85.  As such, his bilateral hearing loss 
is to be rated by the method set forth in 38 C.F.R. § 4.85.

In an October 2006 VA Compensation and Pension Audiological 
Examination, the pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
60
80
80
LEFT
45
45
65
80
80

The average puretone threshold in the veteran's right ear was 
66.3 decibels.  The average puretone threshold in the 
veteran's left ear was 67.5 decibels.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 86 percent in the left ear.  

Evaluating each ear separately, these findings produce 
hearing acuity level II in the right ear and level III in the 
left ear under Table VI of 38 C.F.R. § 4.85, respectfully.  
Such results warrant a 0 percent rating when the auditory 
acuity levels are entered in Table VII of 38 C.F.R. § 4.85.

In a November 2007 VA Audiological Examination, the pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
55
75
75
LEFT
50
55
75
85
80

The average puretone threshold in the veteran's right ear was 
62.5 decibels.  The average puretone threshold in the 
veteran's left ear was 72.5 decibels.  Speech audiometry 
revealed speech recognition ability of 72 percent at 90 dBHL, 
72 percent at 95 dBHL and 64 percent at 100 dBHL in the right 
ear.   Speech audiometry revealed speech recognition ability 
of 66 percent at 90 dBHL, 68 percent at 95 dBHL and 72 
percent at 100 dBHL in the left ear.  

Utilizing the worst speech recognition scores and applying 
the rating criteria, these findings produce hearing acuity 
level VI in the right ear and level VII in the left ear under 
Table VI of 38 C.F.R. § 4.85, respectfully.  Such results 
warrant a 30 percent rating when the auditory acuity levels 
are entered in Table VII of 38 C.F.R. § 4.85.

As such, the Board finds pursuant to the audiometric results 
from this examination, the veteran is as likely as not 
entitled to a 30 percent rating for his bilateral hearing 
loss disability. 

The veteran also provided private audiological evaluations 
dated in October 2006.   However, the audiological reports 
contain uninterrupted results of his pure tone threshold 
evaluation.  The Board notes that it is precluded from 
interpreting pure tone threshold results in order to 
determine the severity of the veteran's current hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(the Board may not interpret graphical representations of 
audiometric data).  While the results of the private 
evaluations provided some of the relevant data required by 
the VA, the exams are also not usable for VA purposes because 
there is no indication that the Maryland CNC test was used 
for speech discrimination testing in accordance with 38 
C.F.R. § 4.85.  

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 30 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment, or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.


	(CONTINUED ON NEXT PAGE)


ORDER

A 30 percent evaluation for bilateral hearing loss is 
granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


